Citation Nr: 9911601	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Initial evaluation of the residuals of a cervical discectomy 
and fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1963 to 
August 1969, and from April 1973 to November 1989.

This appeal arises from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office & Medical 
Center (RO&MC) in Fort Harrison, Montana, which granted 
service connection for right shoulder impingement, as a 
residual of a cervical discectomy and fusion, and assigned a 
0 percent (noncompensable) rating.  The veteran appealed this 
initial rating.  In a January 1993 rating decision, the 
disability was split into two separate evaluations, with a 10 
percent rating for right shoulder impingement under DC 5304 
and a 10 percent rating for residuals of a cervical 
discectomy under DC 5293, both assigned retroactive to the 
day following the veteran's separation from active naval 
service.  Thereafter, the veteran's appeal inexplicably 
languished for a period of nearly four years.  In December 
1996, the veteran indicated that he was satisfied with the 10 
percent rating for right shoulder impingement, withdrawing 
that issue from appeal.  In June 1997, the VA Regional Office 
(RO) in Cleveland, Ohio, increased the rating under DC 5293 
to 20 percent, effective as of December 13, 1996 (the date of 
a medical report from the VA Medical Center (VAMC) in Ann 
Arbor, Michigan).  

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  At the time of the veteran's original claim for 
compensation, the residuals of his cervical discectomy and 
fusion were manifested by slight limitation of motion of the 
cervical spine and mild intervertebral disc syndrome.

3.  On and after December 13, 1996, the veteran's cervical 
discectomy and fusion residuals were manifested by severe 
intervertebral disc syndrome with intermittent relief; the 
nerve conduction studies report of that date constitutes the 
earliest evidence that an ascertainable increase in the 
veteran's disability related to cervical discectomy and 
fusion had occurred, compared to his status at the time his 
original claim was filed.


CONCLUSIONS OF LAW

1.  Since December 1, 1989, the day following the veteran's 
release from active naval service, the criteria for a rating 
of 10 percent, but no greater, for a cervical discectomy and 
fusion, have been met.  38 U.S.C.A. §§ 1155, 5107(a), 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 3.400, 
4.1, 4.2, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5290, 5293 (1998).

2.  Since the veteran's VA examination on December 13, 1996, 
the criteria for a rating of 40 percent, but no greater, for 
a cervical discectomy and fusion, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a), 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.1, 4.2, 4.7, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to an initial rating in 
excess of 20 percent for his service-connected cervical 
discectomy and fusion.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating award.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  See 
Fenderson v. West, 12 Vet.App. 119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

The veteran's service administrative and medical records 
indicate that he was medically retired from the Navy (placed 
on the permanently disabled retired list) due in part to a 
herniated nucleus pulposus at C6-7, status post discectomy 
and fusion performed in November 1986.  An examination 
performed in service for a June 1988 physical evaluation 
board (PEB) found "residual pain and limitation in range of 
motion of [the] neck," which were "very mild."  The 
veteran's initial VA medical examination was performed in 
April 1990, at the VA Medical & Regional Office Center 
(VAM&ROC) in Fort Harrison, Montana.  The report of that 
examination noted the veteran's complaints of recurrent neck 
and shoulder pain with some feelings of numbness.  The 
veteran reported that he had stopped activities such as 
lifting, straining or sports, which aggravated these 
symptoms.  Objectively, the examiner noted full range of 
motion of the cervical spine, with slight stiffness and local 
discomfort, but with no deformity or swelling.

In July 1992, the veteran testified at a hearing at the Fort 
Harrison VAM&ROC.  He reported, in pertinent part, that he 
had substantial pain on motion of the neck and right shoulder 
which limited his physical activity.  An August 1992 
statement by James R. Burton, M.D., an orthopedic surgeon, 
showed complaints of pain in the neck on rotation and pain in 
the right shoulder.  Rotation of the neck was 60 degrees 
bilaterally, with normal flexion and extension.  "Tilt" was 
30 degrees bilaterally.  The examiner's impression was of 
significant traumatic and secondary degenerative conditions 
of the cervical spine at C5-6 with motion on pain.

An examination at the VAMC in Cleveland, Ohio, was performed 
in April 1997.  That examination noted the veteran's 
complaints of continual ache and stiffness in the neck.  
Range of motion of the neck was 40 degrees in rotation, 
bilaterally, and flexion and extension of 30 degrees, with 
pain on motion.  X-rays revealed degenerative arthritis in 
the lower half of the cervical spine, and nerve conduction 
studies (performed at the Ann Arbor, Michigan VAMC in 
December 1996) were said to show moderately severe left C5-6 
radiculopathy with ongoing denervation.  Outpatient treatment 
records beginning November 6, 1996 to June 1997 also suggest 
cervical radiculopathy.

In his December 1996 letter to the RO, the veteran indicated 
that he had been treated by a number of private medical care 
providers, and at VA medical facilities in Toledo, Ohio, and 
Ann Arbor, Michigan.  The RO obtained the veteran's records 
from the two VA facilities, and advised him by letter in 
March 1997, that it was his responsibility to submit the 
private medical records, but that VA would attempt to obtain 
them directly from the providers if he returned signed 
release forms to the RO.  The veteran did not return the 
release forms and has not provided records of the private 
treatment he identified.  As the Court has noted, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Zarycki v. 
Brown, 6 Vet.App. 91, 100 (1993).  Accordingly, the Board 
finds that VA's duty under 38 U.S.C.A. § 5107(a) has been 
satisfied.

As noted above, the issue of a rating for a right shoulder 
disability is not before the Board, the veteran having 
withdrawn that issue from appeal in December 1996.  
Accordingly, the only disability which the Board may consider 
is that which is attributable to the veteran's cervical spine 
and neck, as a residual of his cervical discectomy and fusion 
or the underlying in-service injury.

The RO has rated the veteran's cervical spine condition under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 as 
intervertebral disc syndrome (IVD), with a 10 percent rating 
having been assigned from the day following his release from 
active duty, and a 20 percent rating having been assigned 
from December 13, 1996, the date of nerve conduction studies 
which confirmed neurological impairment related to the 
veteran's C6-7 injury.  Under DC 5293, a 10 percent rating is 
for assignment in cases with mild IVD.  A 20 percent 
disability rating will be awarded if the manifestations of 
IVD are "moderate" with "recurring attacks."  A 40 percent 
rating contemplates severe, recurring attacks with 
intermittent relief, and a 60 percent rating, the maximum 
schedular rating provided for IVD, requires a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

After reviewing the medical evidence of record, the Board 
concludes that a 10 percent rating for the veteran's cervical 
spine condition was appropriate at the time of his separation 
from service, and at the time the rating decision granting 
service connection for that condition was issued in January 
1993.  In-service medical records demonstrate a herniated 
nucleus pulposus and associated radiculopathy treated by 
discectomy and fusion, following which his symptoms were 
"very mild" pain and limitation of motion.  Post-service VA 
medical records, discussed above, show continued complaints 
of pain on motion and stiffness, but no evidence of 
neurological involvement until December 1996.  Evaluating the 
veteran's condition under DC 5293, there is certainly no 
evidence of more than mild (if any) IVD at this time.  

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. Parts 3 and 4, however, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Accordingly, the Board also 
has evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, DC 5290, which provides a 10 percent rating for 
slight limitation of motion of the cervical spine, a 20 
percent rating for moderate limitation, and a 30 percent 
rating for severe limitation.  There is no objective 
evidence, however, that the veteran's limitation of motion 
was (or is) any more than slight. In reaching this decision, 
the nature of the disability has been reviewed.  The Board 
notes that functional impairment attributed to pain or 
weakness must also be taken into account when evaluating 
limitation of motion of a joint.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Even when those factors are considered, however, there is no 
evidence of limitation of motion of the cervical spine which 
could be termed moderate.  The veteran's pain relating to his 
right shoulder condition may not be considered, since that 
disability has already been rated and is not currently before 
the Board.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet.App. 259, 261-62 (1994) (permitting rating under separate 
diagnostic codes only where "none of the symptomatology . . 
. is duplicative . . . or overlapping.").

The earliest objective medical assessment of increased 
radiculopathy related to the veteran's cervical spine 
disability appears to be the electroneuromyography report 
performed in December 1996 at the Ann Arbor VAMC.  This study 
is used to support the diagnosis of moderately severe left 
C5-6 radiculopathy with ongoing denervation offered in the 
April 1997 VA examination.  As noted above, the evaluation 
criteria for DC 5293 provide ratings of 20 percent for 
"moderate" IVD and 40 percent for "severe" IVD.  The 
medical assessment of the veteran's condition as moderately 
severe therefore places it between those alternatives.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  For assignment of a 40 
percent rating, the criteria also require that there be only 
"intermittent relief" from symptoms.  The veteran has 
indicated to treating and examining physicians, and testified 
at his hearing, that he has pain and numbness in areas found 
to be related to the C5-6 discectomy and fusion on a nearly 
daily basis.  This appears to satisfy the criteria for only 
intermittent relief, and the Board accordingly finds that a 
40 percent rating is warranted. 

Effective dates for original claims, as well as increases in 
compensation are assigned in accordance with 38 U.S.C.A. 
§ 5110, as implemented by 38 C.F.R. § 3.400.  Under the 
statute, the effective date of an award of compensation based 
on an original claim is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  An exception exists where the 
original claim is filed within one year following the 
veteran's date of discharge or release, in which case the 
award is effective the day following the date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1).  This rule applies in the 
veteran's case, permitting assignment of an effective date 
for service connection and the initial compensation award as 
of December 1, 1989.  

The law also provides that the effective date of an increase 
in compensation is the date of receipt of claim or the 
"earliest date as of which it is ascertainable that an 
increase in disability had occurred," whichever is later, 
"if application is received within one year from such 
date."  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1).  This is inapplicable in the veteran's case, 
however, since his is an original claim for which a "staged 
rating" may be assigned, and not a claim for an increased 
rating.  See Fenderson, 12 Vet.App. at 125-126.  Accordingly, 
the Board must assign an effective date for any change in 
evaluation after the date of service connection based solely 
on "the facts found."

As noted above, the Board has concluded that the veteran's 
condition upon separation from service was 10 percent 
disabling.  The earliest date as of which it is ascertainable 
that an increase in disability had occurred appears to be 
December 13, 1996, the date of the NCS studies conducted at 
the Ann Arbor VAMC.  Accordingly, the Board finds that a 
staged initial rating should be assigned in the veteran's 
case, with a 10 percent evaluation effective from December 1, 
1989 (the day following the veteran's release from active 
duty), and a 40 percent evaluation effective from December 
13, 1996 (the date of the NCS studies).

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disability has caused marked interference with employment 
(beyond that contemplated by the rating schedule) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet.App. 
at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A staged initial evaluation of the residuals of a cervical 
discectomy and fusion is assigned, with a 10 percent rating 
granted from December 1, 1989 to December 12, 1996, and a 40 
percent rating granted effective as of December 13, 1996.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

